COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-041-CV

  
IN 
RE DAVID GLEN HARRIS                                                        RELATOR


  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator’s petition for writ of mandamus and is of the 
opinion that relief should be denied. Accordingly, relator’s petition for writ 
of mandamus is denied.
  
                                                                  PER 
CURIAM
 
 
PANEL 
B:   DAUPHINOT, LIVINGSTON, and WALKER, JJ.
 
DELIVERED: 
February 12, 2004


NOTES
1. 
See Tex. R. App. P. 47.4.